Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art is “TRIPS Tutorial” — see the rejections of the office action dated April 17, 2019, for its relevance. However, the prior art of record, alone or in combination, fails to disclose or render obvious “comparing one of the load/store identifiers associated with the memory access instructions to a value stored in the load/store counter to determine whether it is appropriate to issue an additional one of the plurality of memory load and/or memory store instructions” in the context of and in combination with the remaining limitations of claim 1. In addition, the prior art of record, alone or in combination, fails to disclose or render obvious “comparing data stored in a store vector register to a store mask for the plurality of memory load and memory store instructions, the store mask indicating which of a plurality of load/store identifiers correspond to a respective memory load or memory store instruction, the load/store identifiers specifying relative execution ordering of the plurality of memory load and memory store instructions; selecting a memory instruction of the plurality of memory load and memory store instructions to execute based on a respective load/store identifier associated with the memory instruction and the comparing the data” in the context of and in combination with the remaining limitations of claim 11. In addition, the prior art of record, alone or in combination, fails to disclose or render obvious “the control unit being configured to control issuing of the memory access instructions to the execution unit by operations including comparing load/store identifiers associated with the memory access instructions to the store vector register data indicating which of the memory access instructions have executed” in the context of and in combination with the remaining limitations of claim 21. As the response received August 8, 2022, overcomes all pending claim objections and rejections under 35 USC 112(a) and (b), and as the terminal disclaimer received August 16, 2022, has been approved, the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH E VICARY/Primary Examiner, Art Unit 2182